



Exhibit 10.37


October 12, 2018


Charles Meyers
Equinix, Inc,
One Lagoon Drive
Redwood City, CA 94065


Dear Charles:


On behalf of Equinix, I would like to congratulate you on your appointment as
Equinix’s Chief Executive Officer and President.


As this position will be based at Equinix’s corporate headquarters in Redwood
City, California, Equinix would like to assist you and your family with your
relocation. To help cover the costs of your relocation, you will be awarded a
one-time cash payment of $300,000, subject to Federal, State and Medicare
withholding taxes, which will be paid through Equinix payroll.


This payment is intended to assist you with covering typical relocation transfer
costs including, but not limited to, transportation of household goods,
temporary accommodations, car rentals and costs associated with the purchase of
a new home. No receipts are required, and no further expense claims may be
applied for relating to your relocation. Your relocation should be completed no
later than May 31, 2019.


In addition, Equinix agrees to complete a BVO sale of your residence, with
completion expected within an 18-month period.


Should your employment with Equinix terminate voluntarily or for Cause, within a
period of one year from the date hereof, the payment of $300,000 and any
expenses incurred by Equinix in connection with the BVO sale of your home must
be repaid in full to Equinix. You will repay Equinix the amounts owing within 30
days after your last date of employment.


For purposes of this Agreement, Cause shall mean your unauthorized use or
disclosure of trade secrets which causes material harm to Equinix, your
conviction of, or a plea of “guilty” or “no contest” to, a felony, or your gross
misconduct.


Sincerely,


/s/ Peter Van Camp                10/12/18


Peter Van Camp                    Date            
Executive Chairman




Agreed to and Acknowledged:


/s/ Charles Meyers                10/12/18


Charles Meyers                     Date            
CEO & President, Equinix





